        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 1 of 48




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


                                                   )
JAMES LACROIX, RENEE PAYNE-CALLENDER,              )
THE BOSTON POLICE PATROLMEN’S                      )
ASSOCIATION, THE BOSTON POLICE                     )
DETECTIVES BENEVOLENT SOCIETY, and                 )
THE BOSTON POLICE SUPERIOR                         )
OFFICERS FEDERATION,                               )   Civil Action No. 1:19-CV-11463-DPW
      Plaintiffs,                                  )
                                                   )
       v.                                          )
                                                   )
THE BOSTON POLICE DEPARTMENT,                      )
     Defendant.                                    )
                                                   )

              PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
                        MOTION FOR SUMMARY JUDGMENT

I.     INTRODUCTION

       Pursuant to Fed.R.Civ.Pro. 56, Plaintiffs James LaCroix, Renee Payne-Callender,

Boston Police Patrolmen’s Association (“BPPA”), Boston Police Detectives Benevolent

Society (“BPDBS”), and Boston Police Superior Officers Federation (“BPSOF”), file this

memorandum of law in support of their motion for summary judgment. As shown herein,

Defendant Boston Police Department’s (“BPD”) policy of uniformly subjecting officers to

physical and psychological examinations as a condition of returning from any leave violates

the American with Disabilities Act’s prohibition on examinations of current employees, 42

U.S.C. § 12112(d)(4). The BPD’s claim that such examinations are permissible under the

statute’s narrow exception for examinations that are “job-related and consistent with

business necessity” fails. The BPD can point to no articulable justification for blanket

examinations for officers. Absent a belief that an officer poses a risk and demonstrable
         Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 2 of 48




evidence that the officer is potentially unfit, a blanket policy of requiring all officers to

undergo examinations cannot stand.

       This case is squarely on point with the decision in Port Authority Police Benevolent

Association, Inc. v. Port Authority of New York and New Jersey, 283 F.Supp.3d 72 (S.D.N.Y.

2017)(“Port Authority PBA”), where the Court found the employer Port Authority’s policy

of annual physical examinations for all police officers, and periodic examinations of all

officers on sick leave, to be unlawful under 42 U.S.C. § 12112(d)(4), in that the Port

Authority could not demonstrate a business necessity for the examinations. As in that case,

summary judgement for the plaintiffs is appropriate. The Court should grant plaintiffs

summary judgement on Count I of the complaint (alleging a violation of 42 U.S.C. §

12112(d)(4)) and should issue an injunction against the continued use of the BPD’s

examination policy.

II.    CONCISE STATEMENT OF MATERIAL FACTS NOT IN DISPUTE (LR 56.1)

       The BPD maintains a policy requiring that all officers on leave for over three months

submit to a physical examination, and all officers on leave for over six months submit to a

psychological examination, prior to being permitted to return to work. The BPD policy

applies regardless of the reason that the officer was on leave; all officers, whether on

medical, injury, personal, military, or other leave, are subjected to the examinations. As the

BPD stated in a December 20, 2018 letter from BPD Deputy Superintendent Steven

Whitman to BPPA Counsel:

       Our consistent practice is that, prior to returning to full duty, Officers must
       meet with Dr. Affeln [then the BPD’s occupational physician] if they have
       been absent for duty for three or more months, and both Dr. Brown [the BPD
       psychologist] and Dr. Affeln if they have been absent for six or more months.

12/20/18 Letter from Whitman, attached hereto as Exhibit 1.


                                                2
         Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 3 of 48




       Plaintiff James LaCroix is a Boston Police Patrol Officer who suffered a work-related

injury. Prior to being allowed to return to duty, LaCroix was ordered to undergo a

psychological examination by Dr. Brown. During the examination, LaCroix asked Dr. Brown

if anyone at the Department had raised concerns about his mental health. Brown answered

not to his knowledge. Plaintiff James LaCroix’s Answers to Interrogatories, Answer #7,

page 5-6, attached as Exhibit 2.

       Plaintiff Renee Payne-Callender is a Boston Police Detective who suffered a work-

related injury. Prior to being allowed to return to duty, she was ordered to submit to a

psychological examination by Dr. Brown. During the actual examination, she asked Dr.

Brown why she was being ordered to be examined. He stated that she was being examined

due to the length of time that she’d been out of work. She specifically asked him if anyone

had raised a concern with her mental fitness. He replied, “No, no such concerns about you.”

Plaintiff Renee Payne-Callender’s Answers to Interrogatories, Answer #6, page 5, attached

as Exhibit 3.

       The BPD’s stated justification for its examination policy is that officers on leave are

not observed on a daily basis and could therefore somehow possibly have developed an

issue that could possibly render them unfit. The BPD points to no specific concern

regarding any officer. In response to an interrogatory, the BPD stated:

       The RTW exams practice is related to a business necessity because in the
       normal course, officers are reporting to work regularly and their supervisors
       and peers are able to observe their behavior. Once an officer has been out of
       work for an extended period of time, however, the Department has been
       deprived of the ability to observe day-to-day behaviors to ensure that an
       officer is fit to carry a firearm, mentally and physically. The Department has
       no way of knowing what is going on with an officer when he or she is out of
       work and must ensure that each officer is fit and able to perform the duties of
       the job upon returning to work from a prolonged absence. Where officers
       carry service firearms and are not required to have a license to carry, the


                                               3
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 4 of 48




       Police Commissioner has a managerial prerogative to ensure each and every
       officer is fit to carry a weapon for the safety of all employees, as well as the
       public. The job of police officer is one that is inherently high risk, as
       evidenced by the fact that drug testing is part of the Collective Bargaining
       Agreement. The Department has a duty to protect its employees and the
       public where officers carry firearms.

Defendant BPD Answers to Interrogatories, Answer #13, page 4, attached as Exhibit 4.

III.   ARGUMENT

       A.     THE STANDARD APPLICABLE TO A MOTION FOR SUMMARY JUDGMENT

       Summary judgment is appropriate where "the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to judgment

as a matter of law." Fed. R. Civ. P. 56(c). Once the moving party demonstrates the “absence

of evidence to support the nonmoving party's case,' the burden of production shifts to the

nonmovant.” Dow v. United Bhd. of Carpenters, 1 F.3d 56, 58 (1st Cir. 1993) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). The nonmoving party must then

“affirmatively point to specific facts that demonstrate the existence of an authentic

dispute.” McCarthy v. N.W. Airlines, Inc., 56 F.3d 313, 315 (1st Cir. 1995). The court must:

       view the entire record in the light most hospitable to the party opposing
       summary judgment, indulging all reasonable inferences in that party's favor,’
       but paying no heed to ‘conclusory allegations, improbable inferences, [or]
       unsupported speculation.’ If no genuine issue of material fact emerges, then
       the motion for summary judgment may be granted.

Id. (citations omitted). For issues on which the nonmoving party bears the ultimate burden

of proof, he or she "must present definite, competent evidence to rebut the motion.”

Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991). The purpose of summary

judgment is to “pierce the pleadings and assess the proof in order to see whether there is a

genuine need for trial.” Id.


                                               4
          Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 5 of 48




        In this case, there is no genuine need for trial – the BPD concedes that it requires all

officers to undergo medical and psychological examinations prior to returning from leave,

regardless of the reason for the leave.1 The BPD offers no justification or evidence for its

claim that such examinations are narrowly tailored to meet a business necessity. The BPD

cannot establish that its exams are “job-related and consistent with business necessity,”

and they therefore violate the ADA. Viewing the entire record in the light most favorable to

the nonmoving party and indulging all reasonable inferences and disputed facts in the

BPD’s, the plaintiffs are entitled to judgment as a matter of law on Count I of their

complaint. O’Connor v. Steeves, 994 F.2d 905, 906-907 (1st Cir. 1993).

        B.       THE BPD POLICY OF REQUIRING ALL OFFICERS TO SUBMIT TO
                 PHYSICAL AND/OR PSYCHOLOGICAL EXAMINATIONS AS A CONDITION
                 OF RETURNING TO DUTY FROM A LEAVE VIOLATES THE ADA.

        In addition to prohibiting workplace discrimination on the basis of disability, the

Americans with Disability Act (ADA) also generally prohibits employers from subjecting

job applicants and employees to medical examinations and inquiries. With regards to the

treatment of current employees, 42 U.S.C. § 12112(d)(4) provides:

        A covered entity shall not require a medical examination and shall not make
        inquiries of an employee as to whether such employee is an individual with a
        disability or as to the nature or severity of the disability, unless such
        examinations or inquiry is shown to be job-related and consistent with
        business necessity.

42 U.S.C. § 12112(d)(4)(A). It is therefore illegal to require an employee to undergo an

examination or medical inquiry, with an exception where an employer can prove that the

examination or inquiry is job related and necessary.


1The plaintiffs do not challenge any BPD policy requiring that officers suffering from a work-related injury
may be subjected to an examination to determine that the workplace injury is resolved. It is the BPD policy
that requires physical or psychiatric exams unrelated to workplace injuries that is illegal.


                                                      5
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 6 of 48




       Where, as here, an employer seeks to subject an entire class of employees (those

seeking to return from leave) to examination or inquiry, it must meet certain criteria to

qualify for the business necessity exemption. In Port Authority PBA, the court delineated

the standard as follows:

       [T]o satisfy the business necessity exception for requiring annual medical
       examinations and fitness-for-duty examinations, the Port Authority must
       show (1) that the asserted purpose for the policy is vital to its business; (2)
       the class of employees that is subjected to the policies is defined based on
       grounds consistent with business necessity; and (3) that the policy genuinely
       serves the business necessity and that the examination is no broader or more
       intrusive than necessary.

Port Authority PBA, 283 F.Supp.3d at 82. The court also properly noted, “[t]he Port

Authority bears the burden of establishing business necessity.” Port Authority PBA, 283

F.Supp.3d at 89. In this case, the BPD cannot meet this standard.

       For purposes of this summary judgement, the plaintiffs will assume, arguendo, that

the BPD has a vital business interest in the physical and psychological fitness of all Boston

police officers. But the examination of all officers returning from a leave, regardless of the

reason for the leave, cannot meet either the second or third standard above. The defendant

cannot establish that officers on leave are more likely to be physically or psychologically

unfit due to the leave. The class of officers subject to the examinations is not “defined

based on grounds consistent with business necessity.” Similarly, the policy is expansively

broad – all officers are subject to the examinations, regardless of any claim of job

relatedness. Significantly, both plaintiffs LaCroix and Payne-Callender were told that there

was no concern regarding their psychological fitness, yet they were still subjected to a

psychological examination.




                                               6
          Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 7 of 48




        Port Authority PBA involved the Port Authority Police Department’s right to require

examinations of its police officers. The officers’ union brought the case despite the fact that

“it appears that no Port Authority police officer has been discharged as a result of failing

the annual medical examinations.” Port Authority PBA, 283 F.Supp.3d at 79. In the case, the

court examined three specific types of medical examinations and inquiries required by that

employer, 1) an annual medical examination of all employees; 2) fitness for duty

examinations specific to an officer’s injuries for officers with work related injuries

(“workers’ compensation examinations”); and 3) fitness for duty examinations for officers

on extended sick leave for non-work-related injuries. The Court upheld the right of the

employer to conduct the worker’s compensation examinations, “this Court concludes that

these examinations actually contribute to the Port Authority’s authorization of medical

treatment by allowing it to ascertain the officer’s eligibility for workers’ compensation

without being broader than necessary to diagnose the condition.” Port Authority PBA, 283

F.Supp.3d at 87.2

        The court found that the other two types of examinations violate the ADA. With

regards to the annual examinations, the court agreed that the employer had a business

necessity in “ensuring that its police officers can adequately safeguard its facilities and the

safety of those who patronize them.” Port Authority PBA, 283 F.Supp.3d at 83. But the

court found that subjecting all officers to annual exams was not a reasonable inquiry:

        However, the Port Authority’s business necessity defense falls short because
        it fails to demonstrate that it has a reasonable basis to suspect that the class
        subject to the mandatory comprehensive annual medical examinations
        presents a safety risk or that requiring the examinations is a “reasonably
        effective method” of decreasing that risk that is “no broader or more

2   Again, the plaintiffs do not challenge the BPD’s requirement that they be examined relative to their
specific work-related injuries.


                                                      7
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 8 of 48




       intrusive than necessary.”…. While such an examination may be reasonably
       effective in ferreting out dormant conditions, including those that might
       ultimately affect an officer’s job performance, the annual medical
       examination is “broader [and] more intrusive than necessary” to achieve this
       purpose—especially in the absence of some reason to doubt the class’s
       ability to perform the job.

Port Authority PBA, 283 F.Supp.3d at 83-85 (citations omitted)(emphasis added).

       Similarly, with regards to requiring fitness for duty examinations for all officers who

were out of work on sick leave, the Court found that the Port Authority failed to prove

business necessity.

       [T]he Port Authority’s business necessity defense is scuttled by its failure to
       demonstrate that it has reasonably defined the class affected by this policy.
       Specifically, the Port Authority does not offer any evidence showing that
       police officers who have been out on sick leave for more than five days would
       pose a safety risk or be unable to discharge their responsibilities when they
       return to work.

Port Authority PBA, 283 F.Supp.3d at 88.

       The findings in Port Authority PBA are fully applicable here. Here, the BPD requires

all officers out on leave for more than three months to undergo a physical examination.

They offer no reason to suggest that officers on leave “would pose a safety risk or be unable

to discharge their responsibilities when they return to work.” Similarly, the BPD offers no

suggestion that officers out for more than six months are somehow more likely to be

suffering from a psychological condition that would render them unfit than their working

brothers and sisters. Here, LaCroix and Payne-Callender were both subjected to

psychological examinations where the BPD had no basis for concern regarding their

psychological fitness. The examinations, and the BPD policy requiring them, therefore

violate the ADA.




                                              8
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 9 of 48




       One of the earliest, and most followed, cases challenging unlawful policies regarding

class examinations of employees is Roe v. Cheyenne Mountain Conference Resort, Inc., 124

F.3d 1221 (10th Cir. 1997). In Roe, plaintiff (using a pseudonym to protect her identity),

challenged her employer’s implementation of a policy requiring all employees to disclose

all prescription medications they were taking. Roe refused to sign a consent form

regarding the policy, instead instituting suit arguing that the policy violated 42 U.S.C. §

12112(d)(4). The District Court found that it did, but declined to issue an injunction

against the policy, which the employer had voluntarily temporarily suspended. Roe v.

Cheyenne Mountain Conference Resort, 920 F.Supp. 1153 (D. Colo., 1996). On appeal, the

employer argued that Roe lacked standing, whereas Roe argued that injunction was proper.

The Tenth Circuit found that Roe did have standing, and further found injunctive relief

should be granted.

       The power to use injunctive relief to enforce the provisions of the ADA is
       granted by section 107 of the Act, 42 U.S.C. § 12117(a), which provides that
       the “powers, remedies, and procedures” of Title VII of the Civil Rights Act of
       1964 apply under the Act. Injunctive relief in Title VII cases is authorized
       when the court finds that the defendant “has intentionally engaged in or is
       intentionally engaging in an unlawful employment practice....” 42 U.S.C. §
       2000e–5(g)… Congress’ decision to incorporate in the ADA the remedies and
       procedures of Title VII cases is a clear indication, we think, that the statutory
       intent requirement for injunctive relief should be applied in harmony in
       cases under the two acts.
                                               ***

       The First Circuit has held that injunctive relief should be upheld “because it
       flows ineluctably” from a ruling that a challenged policy violates Title VII.
       E.E.O.C. v. Steamship Clerks Union, Local 1066, 48 F.3d 594, 608 n. 16 (1st
       Cir.), cert. denied, 516 U.S. 814, 116 S.Ct. 65, 133 L.Ed.2d 27 (1995). We hold
       that it was an abuse of discretion to deny an injunction.

Roe, 124 F.3d at 1230-31.




                                               9
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 10 of 48




       Roe is fully applicable to the case at hand. As in Roe, the plaintiffs here challenge an

unlawful policy under 42 U.S.C. § 12112(d)(4). They seek an injunction against the future

application of the BPD’s unlawful policy of subjecting officers to examination in order to

return from leave. The Court should grant plaintiffs summary judgment on Count I of their

complaint and should enjoin the BPD from future use of its examination policy.

       C.      THE BPD’S STATED JUSTIFICATION FOR THE EXAMINATIONS FAILS AS A
               MATTER OF LAW TO MEET NARROW BUSINESS NECESSITY EXEMPTION
               TO THE PROHIBITION ON EMPLOYEE EXAMINATIONS.

       The BPD’s asserted justification for requiring that all employees be physically and

psychologically examined before returning from a leave of absence is that the employees

have been away from the workplace, and their supervisors have not been observing their

fitness. This justification fails to meet the requirements of a valid business necessity.

       The BPD states:

       The RTW exams practice is related to a business necessity because in the
       normal course, officers are reporting to work regularly and their supervisors
       and peers are able to observe their behavior. Once an officer has been out of
       work for an extended period of time, however, the Department has been
       deprived of the ability to observe day-to-day behaviors to ensure that an
       officer is fit to carry a firearm, mentally and physically. The Department has
       no way of knowing what is going on with an officer when he or she is out of
       work, and must ensure that each officer is fit and able to perform the duties
       of the job upon returning to work from a prolonged absence. Where officers
       carry service firearms and are not required to have a license to carry, the
       Police Commissioner has a managerial prerogative to ensure each and every
       officer is fit to carry a weapon for the safety of all employees, as well as the
       public.

The plaintiffs do not dispute that the BPD has a need “to ensure each and every officer is fit

to carry a weapon.” This does not mean, however, that an entire class of officers can be

subjected to examinations. By the BPD’s logic, officers could be sent for psychological

screenings after a vacation, or even after their days off. This is illogical.



                                                10
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 11 of 48




       Again, the BPD must establish that the class of officers subjected to the exam – ALL

officers on leave for a set period of time – is proper to address its legitimate concern

regarding its business need to know that officers are fit. It offers nothing to justify the

class. In addition, it must demonstrate that the class “is no broader or more intrusive than

necessary.” Again, it cannot point to any basis for concern with the fitness of officers, other

than the fact that they have been absent. This is simply not sufficient to meet the business

necessity exemption.

       Significantly, the BPD points to no scientific evidence or any evidence at all for that

matter, to suggest that officers who are away from work are more likely to become unfit for

duty. As with Port Authority, the BPD “does not offer any evidence showing that police

officers who have been out on sick leave for more than [a set period of time] pose a safety

risk or be unable to discharge their responsibilities when they return to work.” Port

Authority PBA, 283 F.Supp.3d at 88. The Defendant’s mere assertion that an officer who

has been on leave could have an issue with fitness for duty is simply insufficient, as a

matter of law, to justify the blanket policy of examinations.

       The BPD does not and cannot allege that officers on leave are more likely than

officers on duty to develop physical or psychological issues that would render them unfit

for duty. Police work is inherently stressful and subjects ON DUTY officers to a myriad of

dangers and stressors. By contrast, officers who are on leave from duty are not subjected

to the stressful policing experiences that could lead to concerns about their mental fitness.

Nonetheless, the BPD does not seek to only examine officers of whom it has a reasonable

concern regarding fitness. It subjects ALL officers to examination. This policy is overbroad.




                                               11
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 12 of 48




       The BPD’s stated justification for the examinations, that officers have not been

under daily observation by their supervisors and may therefore be medically and

psychologically examined by doctors, is also not logical. The BPD does not claim that on

duty officers are regularly observed by doctors while they were on duty (and a policy that

requires them to be examined regularly would violate 42 U.S.C. § 12112(d)(4)). Instead,

the asserted justification is that peers and supervisors have not observed the officer while

on leave daily. Based on this purported concern, the proper response would be for officers

who return from leave to be observed regularly by their supervisors. Examinations by

doctors are intrusive and illegal under the ADA. An abstract concern regarding daily

observation (again, without any claim of actual evidence of possible impairment) cannot be

transformed into a business necessity justifying an exemption to the ADA’s prohibition on

subjecting employees to examinations.

       The BPD’s legitimate concern regarding the fitness of its officers can be addressed in

a legal fashion by limiting examinations to officers who show signs of not being fit for duty.

If an officer returns from a leave of absence and his or her superiors or peers report that

the officer appears to be unfit, then the BPD can determine if there is a proper and

legitimate justification for requiring that officer to undergo a fitness for duty examination.

Courts have found that officers who are exhibiting signs of being unfit may be ordered to

undergo an examination. See Pamon v. Board of Trustees of University of Illinois, 483 Fed.

Appx. 296, 26 A.D. Cas. (BNA) 795 (7th Cir. 2012)(functional capacity exam of police officer

returning to work following stroke permitted); Coffman v. Indianapolis Fire Dept., 619 F.

Supp. 2d 582 (S.D. Ind. 2008)(order to undergo psychological examination permissible




                                              12
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 13 of 48




where firefighter’s behavior and competence was legitimately raised by other employees

and outside individuals).

       The BPD’s claim of business necessity must be rejected because its policy is not

narrowly tailored to address the stated business need. Their claim that the exemptions

should be permitted under the business necessity exception must be rejected.

IV.    CONCLUSION

       The BPD policy of requiring physical and psychological examinations of officers

returning from leave violates 42 U.S.C. § 12112(d)(4). While Defendant BPD has an interest

in ensuring the fitness for duty of officers, its blanket policy requiring all officers to

undergo an examination to return from leave is far too broad to fall with the narrow

exception to 42 U.S.C. § 12112(d)(4)’s prohibition on examinations of current employees.

Plaintiffs should be granted summary judgment on Counts I of their complaint, and an

injunction should issue declaring the BPD policy unlawful.

Dated: May 21, 2021                          Respectfully submitted,

JAMES LaCROIX and BPPA,                      RENEE PAYNE-CALLENDER and BPSOF,
By their counsel,                            By their counsel,



       /s/ Bryan Decker                             /s/ Scott Dunlap
Bryan Decker BBO #561247                     Scott Dunlap, BBO# 634389
Jennifer Rubin, BBO#684323                   Attorney at Law
Decker & Rubin, PC                           89 Access Road, Suite 19
295 Freeport Street                          Norwood, MA 02062
Boston, MA 02122                             (781) 349-8551
(617) 877-1716                               swdesq@comcast.net
bdecker@deckerrubin.com
jrubin@deckerrubin.com




                                                13
       Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 14 of 48




                                          BPDBS ,
                                          By its counsel,



                                                 /s/ Patrick Bryant
                                          Patrick Bryant, BBO# 65220
                                          Pyle Rome Ehrenberg, PC
                                          12 Liberty Square, 10th Floor
                                          Boston, MA 02109
                                          (617) 723-5500
                                          pbryant@pylerome.com

                               CERTIFICATE OF SERVICE

       I, Bryan Decker, hereby certify that a true copy of the above document has been
served upon counsel for the defendant via this court’s electronic filing system.



Dated: May 21, 2021                             /s/ Bryan Decker
                                          Bryan Decker, Esq.




                                            14
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 15 of 48




                        Exhibit 1
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 16 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 17 of 48




                        Exhibit 2
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 18 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 19 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 20 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 21 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 22 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 23 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 24 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 25 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 26 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 27 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 28 of 48




                        Exhibit 3
          Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 29 of 48




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


                                                    )
JAMES LACROIX, RENEE PAYNE-CALLENDER,               )
THE BOSTON POLICE PATROLMEN’S                       )
ASSOCIATION, THE BOSTON POLICE                      )
DETECTIVES BENEVOLENT SOCIETY, and                  )
THE BOSTON POLICE SUPERIOR                          )
OFFICERS FEDERATION,                                )   Civil Action No. 1:19-CV-11463-DPW
      Plaintiffs,                                   )
                                                    )
         v.                                         )
                                                    )
THE BOSTON POLICE DEPARTMENT,                       )
     Defendant.                                     )
                                                    )

         PLAINTIFF RENEE PAYNE-CALLENDER’S ANSWERS TO INTERROGATORIES


         Pursuant to Fed.R.Civ.Pro. 33 and Local Rule 33.1, Plaintiff Renee Payne-Callender

submits the following responses to the Interrogatories submitted by defendant Boston

Police Department (“Defendant” or “BPD”).

                                 PRELIMINARY STATEMENT

         1.     Plaintiff's investigation and development of all facts and circumstances

relating to this action is ongoing. These responses and objections are made without

prejudice to, and are not a waiver of, Plaintiff's right to rely on other facts or documents at

trial.

         2.     By making the accompanying responses and objections to Defendant's

requests for documents and interrogatory, Plaintiff does not waive, and hereby expressly

reserves, her right to assert any and all objections as to the admissibility of such responses

into evidence in this action, or in any other proceedings, on any and all grounds including,
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 30 of 48




but not limited to, competency, relevancy, materiality, and privilege. Further, Plaintiff

makes the responses and objections herein without in any way implying that she considers

the requests and interrogatory, and responses to the requests and interrogatory, to be

relevant or material to the subject matter of this action.

       3.     A response to a document request or interrogatory stating that objections

and/or indicating that documents will be produced shall not be deemed or construed that

there are, in fact, responsive documents, that Plaintiff performed any of the acts described

in the document request, interrogatory, or definitions and/or instructions applicable to the

document request or interrogatory, or that Plaintiff acquiesces in the characterization of

the conduct or activities contained in the document request, interrogatory, or definitions

and/or instructions applicable to the document request or interrogatory.

       4.     Plaintiff expressly reserves the right to supplement, clarify, revise, or correct

any or all of the responses and objections herein, and to assert additional objections or

privileges, in one or more subsequent supplemental response(s).

                                   GENERAL OBJECTIONS

       1.     Plaintiff objects to each instruction, definition, and interrogatory to the

extent that it purports to impose any requirement or discovery obligation greater than or

different from those under the Federal Rules of Civil Procedure and the applicable Rules

and Orders of the Court.

       2.     Plaintiff objects to each interrogatory that is overly broad, unduly

burdensome, or not reasonably calculated to lead to the discovery of admissible evidence.

       3.     Plaintiff objects to each instruction, definition, and interrogatory to the

extent that it seeks documents protected from disclosure by the attorney-client privilege,



                                               2
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 31 of 48




deliberative process privilege, attorney work product doctrine, or any other applicable

privilege. Should any such disclosure by Plaintiff occur, it is inadvertent and shall not

constitute a waiver of any privilege.

       4.     Plaintiff objects to each instruction, definition, and interrogatory as

overbroad and unduly burdensome to the extent it seeks documents or information that

are readily or more accessible to Defendant from Defendant's own files, from documents or

information in Defendant's possession, or from documents or information that Defendant

previously produced to Plaintiff. Responding to such requests and interrogatory would be

oppressive, unduly burdensome, and unnecessarily expensive, and the burden of

responding to such requests and interrogatory is substantially the same or less for

Defendant as for Plaintiff.

       5.     Plaintiff incorporates by reference every general objection set forth above

into each specific response set forth below. A specific response may repeat a general

objection for emphasis or some other reason. The failure to include any general objection

in any specific response does not waive any general objection to that request. Moreover,

Plaintiff does not waive her right to amend her responses.

                                    INTERROGATORIES

Interrogatory No. 1: Please state your:
    a. Full legal name;
    b. Your marital status;
    c. Your date and place of birth;
    d. Your current residential address.

G Renee Payne-Callender; married; DOB 09/08/1962; place of Birth Boston; 300 Ashmont
Street, Dorchester, MA 02124


Interrogatory No. 2: State the name, address, and telephone number of each person likely
to have discoverable information or who has first-hand knowledge relevant to disputed


                                               3
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 32 of 48




facts alleged in this case and identify the subject of the information likely to be known by
the witness. (See Fed. R. Civ. P. 26(a) (1) (A)).

       Objection to this question to the extent it seeks lawyer-client confidential

information. Subject to that objection:

       I spoke with BPD Captain Mark Hayes, assigned to the Family Justice Center, about

the order that I undergo a psychological examination prior to my full return to duty. I also

spoke with someone at the Boston Police Detective’s Benevolent Society, possibly Detective

Martin O’Malley, regarding the order.



Interrogatory No. 3: Describe your educational history. Include the degree or certificate, if
any, that you received from each such school, college, or specialized course.

       I received my B.S. in Criminal Justice from Springfield College in 2000. I received my

Masters in Criminal Justice from Ana Maria College in 2002. Please see my resume,

provided in response to the Department’s Document requests, for the professional training

I have received.


Interrogatory No. 4: Describe your employment history since graduating high school
including:
    a. each and every job you held prior to becoming a member of the Boston Police
       Department;
    b. name and address of the company for each such job;
    c. time period you worked for the company for each such job;
    d. each and every assignment you have had while a member of the Boston Police
       Department, including timeframes.

       Please see my resume, provided in response to the Department’s Document

requests.


Interrogatory No. 5: Please identify all persons with whom you have discussed, either
orally or in writing, this action, any of the allegations contained in the MCAD charge and/or



                                              4
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 33 of 48




the Complaint and Request for Relief, or any fact, event, circumstance, communication, or
contention that concerns, forms the basis for, involves, or relates to any such allegations.

       I have not discussed this action with anyone outside of counsel.


Interrogatory No. 6: State why, with specificity, you believe the psychological examinations
were not related to a business necessity or intended to determine ability to perform job-
related functions as alleged in Paragraph 25 of your Complaint and Request for Relief. Your
answer should include all facts you rely on to make such a claim against Defendant Boston.

       Objection to this question to the extent that it seeks Plaintiff’s opinion on a question

of law. Subject to that objection:

       I was first informed that my return to work would be delayed until I underwent a

psychological examination by BPD RN Zelma Greenstein. I also discussed it with my MIS

Case Manager Sandra Tanner. After RN Greenstein cleared me physically to return to work,

I had a conversation with her, Ms. Tanner, and another MIS worker Maria. The

conversation took place at the MIS office at BPD. I was told that all officers who are out of

work for more than six months had to undergo a psychological exam with Dr. Brown prior

to being cleared for full duty. One of the women said that the requirement was originally

directed at officers returning from military leave, but that now it was applied to all officers,

regardless of the reason for the leave. RN Greenstein told me that I was physically cleared,

but that I could not get cleared to carry a weapon until I was cleared by Dr. Brown.

       During the actual examination, I asked Dr. Brown why I was being ordered to be

examined. I told him I was confused as to why I was there. He stated that I was being

examined due to the length of time that I’d been out of work. I specifically asked him if

anyone had raised a concern with my mental fitness, and if so, why didn’t anyone ask while

I was out. He replied, “No, no such concerns about you.”




                                               5
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 34 of 48




Interrogatory No. 7: State why, with specificity, you believe return to work medical and
psychological examinations tend to require officers to disclose potential handicaps without
a valid reason as alleged in Paragraph 28 of your Complaint and Request for Relief. Your
answer should include all facts you rely on to make such a claim against Defendant Boston.

       Objection to this question to the extent that it seeks plaintiff’s opinion on a question

of law. Subject to that objection:

       I do not recall all of the questions I was asked at the examination. I do recall being

asked about how my injury had impacted me. I was also asked about my emotional state

and whether I believed I was ready to return to work. When I asked Dr. Brown if anyone at

the Department had raised concerns about my mental health, he told me “no.” Therefore, I

do not understand why I was being subjected to a psychological examination. Questions

about my emotional and/or mental state could tend to require or permit disclosure of

potential handicaps.


Interrogatory No. 8: State why, with specificity, you believe return to work medical and
psychological examinations have the potential to require officers to disclose confidential
genetic information as alleged in Paragraph 31 of your Complaint and Request for Relief.
Your answer should include all facts you rely on to make such a claim against Defendant
Boston.

       Objection to this question to the extent that it seeks plaintiff’s opinion on a question

of law. Subject to that objection:

       I do not recall all of the questions I was asked at the examination. I do recall being

asked about how my injury had impacted me. I was also asked about my emotional state

and whether I believed I was ready to return to work. When I asked Dr. Brown if anyone at

the Department had raised concerns about my mental health, he told me “no.” Therefore, I

do not understand why I was being subjected to a psychological examination. Questions

during a psychological examination that is not based on actual or perceived inability to



                                               6
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 35 of 48




perform the job could tend to require or permit disclosure of family medical history and/or

genetic information protected by law.


Interrogatory No. 9: Please state with specificity if you were asked any questions at your
medical or psychological evaluations that sought information about a potential handicap. If
so, please state exactly how the questions were phrased and if you were required to
answer those question(s).

       Objection to this question to the extent that it seeks plaintiff’s opinion on a question

of law. Subject to that objection:

       I do not recall all of the questions I was asked at the examination. I do recall being

asked about how my injury had impacted me. I was also asked about my emotional state

and whether I believed I was ready to return to work. When I asked Dr. Brown if anyone at

the Department had raised concerns about my mental health, he told me “no.” Therefore, I

do not understand why I was being subjected to a psychological examination. Questions

during a psychological examination that is not based on actual or perceived inability to

perform the job could tend to require or permit disclosure of a potential handicap.


Interrogatory No. 10: Please state with specificity if you were asked any questions at your
medical or psychological evaluations that sought confidential genetic information. If so,
please state exactly how those questions were phrased and if you were required to answer
that question(s).

       Objection to this question to the extent that it seeks plaintiff’s opinion on a question

of law. Subject to that objection:

       I do not recall all of the questions I was asked at the examination. I do recall being

asked about how my injury had impacted me. I was also asked about my emotional state

and whether I believed I was ready to return to work. When I asked Dr. Brown if anyone at

the Department had raised concerns about my mental health, he told me “no.” Therefore, I



                                               7
         Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 36 of 48




do not understand why I was being subjected to a psychological examination. Questions

during a psychological examination that is not based on actual or perceived inability to

perform the job could tend to require or permit disclosure of family medical history and/or

confidential genetic information.


Interrogatory No. 11: Please set forth in full and complete detail all statements,
communications or conversations, oral or written (excluding attorney client/work product
communications), relative to the occurrences set forth in Plaintiffs’ Complaint and Request
for Relief, by or between you, and:
    a. The City of Boston, any of its employees, officers or agents, including the dates and
        the identity of all persons present on each such occasion; and
    b. any and all witnesses and/or other persons having knowledge of the allegations
        made in your Complaint and Request for Relief, including the dates and the identity
        of all persons present on each such occasion. Please include in your description
        everything you learned about what each person having knowledge of the alleged
        incident witnessed.
Include the substance of the statement, the name and address of each person to whom the
statement was made and the date upon which it was made, the form of the statement
(whether oral, in writing, stenographic or otherwise) and the name and address of the
person now in possession or custody of the statement.

       Please see my answer to interrogatory 6. I communicated with members of the

BPD’s MIS division, including RN Greenstein, Ms. Tanner, Maria and perhaps others,

regarding the order that I undergo an examination with Dr. Brown. I also spoke with Dr.

Brown.

       After being informed I would need to see Dr. Brown, but before the examination, I

spoke with Captain Hayes. I expressed to him that I was upset that my return to full duty

was being delayed, which was denying me the ability to work extra overtime. Following

the examination, I discussed it with members from my Union, and I discussed it with

counsel.


Interrogatory No. 12: Please describe in full and complete detail any damages claimed by
you, economic or otherwise, for the events described in the Complaint and Request for


                                             8
       Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 37 of 48




Relief and the cause of these damages and please also specify the dollar amount of any such
damages and how such damages are calculated.

       My return to full duty was delayed by 13 days, and I was denied the ability to work

overtime during those two weeks. I normally work overtime every week; I would estimate

that I work around two overtime shifts per week. So, I would estimate that I lost the

amount I would have been paid for four overtime shifts. The BDP is in possession of my

overtime records, and is in a better position to determine how much overtime I would have

worked over those 13 days, and the value of that overtime.


Interrogatory No. 13: If, as a result of the occurrences alleged in your Complaint and
Request for Relief, you are claiming that you suffered any emotional distress, or symptoms
thereof, please describe the same fully, stating their nature, extent, and the date and time
when you first noticed such mental distress and if it has since resolved, the date when this
occurred. Please include in your answer a description of any and all treatment received for
emotional injuries resulting from this incident, including the names and addresses of any
medical professionals or other individuals or entities that provided treatment.

       While I was upset at the delay in my return to full duty, which caused me to be

unable to perform overtime, I am not claiming any emotional distress damages in this

action based on being ordered to undergo an illegal psychological examination prior to

returning to duty.


Interrogatory No. 14: Please describe any and all treatment you have ever sought or
received for emotional injuries or trauma, mental health, or substance abuse during the
period beginning ten years prior to the return to work evaluations described in Plaintiffs’
Complaint and Request for Relief up to and including the present date.

       I initiated treatment with Lauren Wisniewski of Renz Counseling, LLC in August

2020 for injuries I suffered at the hands of the Boston Police Department and Lt. Det.

Donna Gavin. These injuries are not related this case.




                                              9
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 38 of 48




Interrogatory No. 15: Please list and identify all persons whom you intend to call as an
expert witness at trial, stating as to each such expert witness:
a. The substance of the facts and opinions to which each expert is expected to testify; and
b. A summary of the grounds for each opinion of each such expert.

       Plaintiff has not yet determined whether she will call an expert witness at trial.


Interrogatory No. 16: If you have ever been a plaintiff or a defendant in a lawsuit, state the
following:
    a. the complete case caption, including any docket or other identifying number, and
       the forum in which the complaint was lodged;
    b. the nature of the cause of action and a description of the allegations in the
       Complaint;
    c. the name, address, and telephone number of counsel or representative for each
       party; and
    d. the final disposition of the case including the date it was resolved.

       I was the defendant in a lawsuit in the early 1990’s in my role as a police officer. I

was named by a plaintiff who sued the City, the BPD, and me for alleged excessive force. I

do not recall the plaintiff’s name. I do recall that the case was in Federal Court and was

dismissed against me. I was represented by a City attorney, but I do not remember that

person’s name.

       I was a plaintiff in a divorce proceedings, Holloway v. Holloway, Suffolk County

Probate & Family Court, Case No. SU89D1028. I do not have contact information for the

attorneys in that case.

       I was a plaintiff in a bankruptcy proceedings, Renee Payne-Callender, U.S.

Bankruptcy Court, District of Mass., Case No. 10-12621, discharged in August 2015. I do

not have contact information for the attorneys in that case.

       I am currently the plaintiff in a case against the Boston Police Department and Lt.

Donna Gavin. Regarding that case:

a.     G. Renee Payne-Callender v. Donna M. Gavin and City of Boston Police Department,
       U.S. District Court for the District of Massachusetts, Case No. 1:19-cv-11286-RGC


                                              10
       Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 39 of 48




b.     I filed a complaint alleging ten (10) causes of action, including discrimination on the
       basis of race, gender and age against Defendants Gavin (Count I) and the City of
       Boston (Count II), hostile work environment against Defendants Gavin (Count III)
       and the City of Boston (Count IV), retaliation against Defendants Gavin (Count V)
       and the City of Boston (Count VI), discrimination by Defendant City of Boston based
       upon a sham investigation into complaints filed by Plaintiff with the Internal Affairs
       Division (Count VII) and the Massachusetts Commission Against Discrimination
       (Count VIII), intentional infliction of emotional distress against both defendants
       (Count IX), and negligent infliction of emotional distress against both defendants
       (Count X). On September 16, 2019, Judge Stearns entered an Order dismissing
       Counts I, II, and VII through X, as well as dismissing Counts III and IV for conduct
       prior to September 1, 2017.

c.     Counsel for Plaintiff, G. Renee Payne-Callender: Jeremy Y. Weltman & Adam G.
       Gutbezahl; Ruberto, Israel & Weiner, P.C., 255 State Street, 7th Floor, Boston, MA
       02109; (617) 742-4200

       Counsel for Defendant, City of Boston Police Department: John M. Simon & Thomas
       H. Costello; Stoneham, Chandler & Miller LLP, 99 High Street, Boston, MA 02110;
       (617) 542-6789

       Counsel for Defendant, Donna M. Gavin: Lisa Skehill Maki, Bradford N. Louison,
       Douglas I. Louison, & Stephen C. Pfaff; Louison, Costello, Condon & Pfaff, LLP, 101
       Summer Street, 4th Floor, Boston, MA 02110; (617) 439-0305

d.     This is an ongoing matter without a final disposition.


Interrogatory No. 17: Set forth the underlying cause for your leave of absence, including
identifying your treating providers.

       I injured my right Achilles tendon, needing surgery, while on duty on February 28,

2018. I was treated by Dr. Mark P. Slovenkai, from the Boston Sports and Shoulder Center.




                                             11
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 40 of 48
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 41 of 48




                        Exhibit 4
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 42 of 48




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                   CIVIL ACTION NO. 1:19-CV-11463-DPW


 JAMES LACROIX, RENEE PAYNE-
 CALLENDER, THE BOSTON POLICE
 PATROLMEN’S ASSOCIATION, THE BOSTON
 POLICE DETECTIVES BENEVOLENT
 SOCIETY, and THE BOSTON POLICE
 SUPERIOR OFFICERS FEDERATION,
               Plaintiffs,

                   v.

 THE BOSTON POLICE DEPARTMENT,
              Defendant.


                   DEFENDANT’S OBJECTIONS AND ANSWERS TO
                   PLAINTIFFS’ FIRST SET OF INTERROGATORIES


        The Defendant, Boston Police Department (“Department”), hereby answers and objects
to Plaintiffs’ First Set of Interrogatories as follows:

                             DEFINITIONS & INSTRUCTIONS

      The Department generally objects to the Definitions and Instructions insofar as they are
beyond the scope of Fed.R.Civ.Pro. 33 and Local Rule 33.1

                                    INTERROGATORIES

Interrogatory No. 1: Please state the name, business address and the title of the person(s)
answering these interrogatories on behalf of the defendants.

Answer No. 1: Mary Flaherty, Director of BPD Human Resources, One Schroeder Plaza,
     Boston, MA.


Interrogatory No. 2: Please identify each person you expect to call as a witness or an
expert witness at trial and state as to each such person:

       a. his or her name, address, and qualifications;
       b. the subject matters on which each such person is expected to testify;
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 43 of 48




       c. the substance of the facts and opinions to which each such person is expected
       to testify; and
       d. a summary of the grounds for each such opinion.

Answer No. 2: The Department objects on the grounds that this interrogatory is premature. The
Department will disclose witnesses and experts as required by Fed. R. Civ. P. Rule 26. and refers
Plaintiffs to the Department’s Initial Disclosures.


Interrogatory No. 3: State whether or not there are any other reports in existence from any
particular experts named in answer to Interrogatory No. 2, either written or oral, concerning or
related to the subject matter of this lawsuit; if so, identify all such reports and state the present
location of such document or, in lieu thereof, attach true copies to your answers to these
Interrogatories.

Response No. 3: The Department objects on the grounds that this interrogatory is premature.
Subject to and notwithstanding the objection, no such reports exist at this time.


Interrogatory No. 4: Identify all individuals with knowledge or information that is pertinent to
this action and for each individual identified, explain in detail what knowledge
or information that individual possesses.

Response No. 4: The Department refers Plaintiffs to its Initial Disclosures.


Interrogatory No. 5: Please state the name and address of each person whom you intend to call
as a witness at trial and indicate those facts to which each such witness is expected to testify.

Response No. 5: The Department objects on the grounds that this interrogatory is premature. The
Department will disclose witnesses as required by Fed. R. Civ. P. Rule 26. and refers Plaintiff’s to
the Department’s Initial Disclosures.


Interrogatory No. 6: Identify all individuals who participated in the preparation of responses to
these Interrogatories.

Response No. 6: Responses were prepared with assistance from counsel.
      Chanel Bryant-Alexander, Director of Occupational Health Services;
      Steve Sutliff, Esq., BPD Labor Relations.
The Department reserves the right to amend this response.


Interrogatory No. 7: Identify all individuals who participated in the preparation of responses to
Plaintiffs’ first Set of Document Requests.




2
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 44 of 48




Response No. 7: Responses were prepared with assistance from counsel.
      Chanel Bryant-Alexander, Director of Occupational Health Services;
      Steve Sutliff, Esq., BPD Labor Relations.
The Department reserves the right to amend this response.


Interrogatory No. 8: Please state when the RTW exams practice was implemented.

Response No. 8: The RTW exams practice has been in place since approximately 1979.


Interrogatory No. 9: Please describe the procedure, policy or practice that applied to RTW and
RTW exams prior to the RTW exams practice above.

Response No. 9: To be supplemented.


Interrogatory No. 10: Please describe any and all physical or psychological exams given to
officers returning from leaves of absence of any kind prior to the RTW exams at issue in this case.

Response No. 10: To be supplemented.


Interrogatory No. 11: Identify all individuals who participated in the development and
implementation of the RTW exams practice.

Response No. 11: To be supplemented.


Interrogatory No. 12: Please state the basis of any claim that the RTW exams practice is job
related and necessary.

Objection to Interrogatory No. 12: The Defendant objects to this interrogatory on the grounds
that it is overly broad, vague, and unduly burdensome. The Defendant also objects on the grounds
that this request seeks a legal conclusion, which it is not required to provide. Subject to and
notwithstanding this objection:

Response No. 12: The RTW exams are job related where all Department officers, regardless of
rank, carry a firearm as an essential function of their job. Officers need not have a license to carry,
and it is the Police Commissioner’s duty to ensure that all officers are fit to carry a firearm and fit
to perform his or her duties, both physically and mentally. The Department reserves the right to
amend and add to this response.


Interrogatory No. 13: Please state the basis for any claim that the RTW exams practice is related
to a business necessity.


3
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 45 of 48




Objection to Interrogatory No. 13: The Defendant objects to this interrogatory on the grounds
that it is overly broad, vague, and unduly burdensome. The Defendant also objects on the grounds
that this request seeks a legal conclusion, which it is not required to provide. Subject to and
notwithstanding this objection:

Response No. 13: The RTW exams practice is related to a business necessity because in the normal
course, officers are reporting to work regularly and their supervisors and peers are able to observe
their behavior. Once an officer has been out of work for an extended period of time, however, the
Department has been deprived of the ability to observe day-to-day behaviors to ensure that an
officer is fit to carry a firearm, mentally and physically. The Department has no way of knowing
what is going on with an officer when he or she is out of work, and must ensure that each officer
is fit and able to perform the duties of the job upon returning to work from a prolonged absence.
Where officers carry service firearms and are not required to have a licence to carry, the Police
Commissioner has a managerial prerogative to ensure each and every officer is fit to carry a
weapon for the safety of all employees, as well as the public. The job of police officer is one that
is inherently high risk, as evidenced by the fact that drug testing is part of the Collective Bargaining
Agreement. The Department has a duty to protect its employees and the public where officers carry
firearms. The Department reserves the right to amend and add to this response.


Interrogatory No. 14: Please state the basis for any claim that the RTW exams practice is no
broader or more intrusive than necessary to meet an asserted business necessity.

Objection to Interrogatory No. 14: The Defendant objects to this interrogatory on the grounds
that it is overly broad, vague, and unduly burdensome. The Defendant also objects on the grounds
that this request seeks a legal conclusion, which it is not required to provide. Subject to and
notwithstanding this objection:

Response No. 14: The Department only requires the RTW exams for those officers who have been
out of work for set periods of time that the Department has not seen on a day-to-day basis to ensure
the officers are fit and able to perform the essential functions of the police officer job. The
Department reserves the right to amend and add to this response.


Interrogatory No. 15: Please state whether the RTW exams practice was ever applied only to a
subset of employees (e.g., employees returning from military leave) and if yes, the reason(s) why
and when it started being applied to all employees for any type of leave.

Response No. 15: To be supplemented.

Interrogatory No. 16: Identify all sworn police officers who have been subject to the RTW exams
practice, the basis for application of the practice, and the results of said RTW exam practice.

Objection to Interrogatory No. 16: The Defendant objects to this interrogatory on the grounds
that it is overly broad, vague, and unduly burdensome. The Defendant also objects insofar as this


4
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 46 of 48




request seeks personal identifying information and/or medical information. Subject to and
notwithstanding this objection:

Response No 16: See documents provided in response to Request for Documents No. 8. Please
note that personal identifying information and/or medical information has been redacted pursuant
to the above objection.


Interrogatory No. 17: Identify all policies, guidelines, texts, memos or other documents providing
the standard to determine whether a police officer subject to RTW exams practice is physically
cleared to Return to Work.

Objection to Interrogatory No. 17: The Defendant objects to this interrogatory on the grounds
that it is overly broad, vague, and unduly burdensome. Subject to and notwithstanding this
objection:

Response No. 17: With regard to sending an officer back to work, the officers must be able to
perform their job duties. The MA Initial Hire Medical Standards have a section entitled
"MUNICIPAL POLICE OFFICER ESSENTIAL FUNCTIONS." There are also job descriptions
for each sworn position. See the documents provided in response to Request for Documents No.
9.


Interrogatory No. 18: Identify all policies, guidelines, texts, memos or other documents providing
the standard to determine whether a police officer subject to RTW exams practice is mentally
cleared to Return to Work.

Objection to Interrogatory No. 18: The Defendant objects to this interrogatory on the grounds
that it is overly broad, vague, and unduly burdensome. Subject to and notwithstanding this
objection:

Response No. 18: See the documents provided in response to Request for Documents No. 9.




5
        Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 47 of 48




                                                  Respectfully submitted:

                                                  DEFENDANT,
                                                  BOSTON POLICE DEPARTMENT

                                                  By its attorneys:
                                                  Eugene L. O’Flaherty
                                                  Corporation Counsel


                                                  /s/ Winifred B. Gibbons____
                                                  Nicole M. O’Connor (BBO#675535)
                                                  Senior Assistant Corporation Counsel
                                                  Erika P. Reis (BBO#669930)
                                                  Senior Assistant Corporation Counsel
                                                  Winifred B. Gibbons (BBO#692724)
                                                  Assistant Corporation Counsel
                                                  City of Boston Law Department
                                                  Boston, MA 02201
                                                  (617) 635-4039 (O’Connor)
                                                  (617) 635-4031 (Reis)
                                                  (671) 635-4030 (Gibbons)
                                                  Nicole.OConnor@boston.gov
                                                  Erika.Reis@boston.gov
                                                  Winifred.Gibbons@boston.gov



                              CERTIFICATE OF SERVICE

       I, Winifred B. Gibbons, hereby certify that a true copy of the above document has been
served upon all parties via electronic mail.

Date: February 16, 2021                           /s/ Winifred B. Gibbons____




6
Case 1:19-cv-11463-DJC Document 41 Filed 05/21/21 Page 48 of 48
